Case 9:18-cv-80176-BB Document 547-11 Entered on FLSD Docket 06/01/2020 Page 1 of 1

From: Craig S Wright

Sent: Wednesday, June 24, 2015 9:27 AM

To: Ramona Watts

Subject: FW: Transcript and Meeting Minutes [DLM=Sensitive]
Attachments: 20140226 Meeting Minutes. pdf

SysUserProp: 88334F2CCA0D8E5 1C8530404366F9B82

Page 10
The I] page doc

20140226 MM.pdf

The term Chords is used - this is "cores"

This is in the 2013/2014 year.

I missed this as they transcribed CORES as CHORDS.

This is proof we did not make up the SGI, we had it in the earlier time.

From: Miller, Andrew [mailto: Andrew. Miller@ato.gov.au]

Sent: Thursday, 6 March 2014 10:50 AM

To: John Chesher

Ce: Trinh, Jenifer, McMaster, Des

Subject: Transcript and Meeting Minutes [DLM=Sensitive]

John,

For your reference, I have attached the transcript of your meeting with us on 18 February 2014. It has been transcribed trom the recording by Auscript.
Also, please see attached, the minutes of our meeting on 26 February 2014. Could you please review these and advise of any errors or omissions. If you are

satisfied that the minutes are an accurate reflection of the discussion, please advise as such.

Thanks and regards,

 

Andrew Miller

Auditor | Indirect Tax

Australian Taxation Office

Phone: (02) 9354 6379 | Mobile: 0401 684 338
Facsimile: (02) 6225 0929

ATO | Working for all Australians

PS Be 2s 2s fs of fs fs af fs fs fs of ahs fs ale fe af ofc fe 2 afc ake fe afc feo ok ake fe oc ake eo ok ake 2k ais fe of 3k of 2k a 2s ac 2 2c 2c of ofc asf ofc 2c 2c 2s 2s 2k ae 2s 2 2k ie oss 2s

IMPORTANT

The information transmitted is for the use of the intended recipient only and may contain confidential and/or legally privileged material. Any review, re- transmission,
disclosure, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the intended recipient is prohibited
and may result in severe penalties. [f you have received this e-mail in error please notify the Privacy Hotline of the Australian Taxation Office, telephone 13 2869 and

delete all copies of this transmission together with any attachments.
he oe ole ole oss ss fe 2h 2fe fe abe abe fe obs fe fe ofc 2c 2k 2 2 2 2 2 EC 2 2 fe fe fs fs fe fe fe fe fe fe aie afc aie aft oie aie aie oie oie oie oie ale ale ale ale ale ale ale ale ake afk oie 2 2

CONFIDENTIAL DEF_00052514
